 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDBayliss TruckingCorp.,and Bayliss Fuel Oil Corp.andCoal,Gasoline,FuelOilTeamsters,Chauffeurs,Helpers,OilBurner Installation,Maintenance,Servicemen and Helpers,Local553,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica and Amalgamated Local Union 355,Intervenor.Case 29-CA-1462June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn May 12, 1969, Trial Examiner Abraham H.Mailer issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theRespondentand the Intervenor filed exceptions to the TrialExaminer's Decision, with supporting briefs and theGeneral Counsel and the Charging Party filed briefsin support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exception, the exceptionsand briefs, and the entire record in this case, andherebyadoptsthefindings,conclusions,'andrecommendations of the Trial Examiner, with thefollowing limited modification.THE REMEDYIn order to insure that the employees in theappropriate unit will be accorded the services oftheirselectedbargainingagent for the periodprovidedby law,we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwiththeUnionasthecertifiedbargainingrepresentative in the appropriate unit. See:Mar JacPoultry Company,Inc.,136 NLRB785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229,enfd.328 F.2d 600 (C.A. 5), cert.denied379 U.S.'Although weagree with the Trial Examiner's conclusion,we do sobecause an evaluationof all objectiveconsiderations establishes that theballot used in the election did not constitute grounds for invalidating theresults thereof817;BurnettConstructionCompany,149NLRB1419, 1421,enfd.350 F.2d 57 (C.A. 10).ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelationsBoard herby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Bayliss TruckingCorp.,and Bayliss Fuel Oil Corp., its officers,agents,successors,and assigns,Brooklyn,NewYork, shall take the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEABRAHAM H. MALLER, Trial Examiner: On September18,1968,Local553,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen, and Helpers ofAmerica, herein called the Teamsters, filed a chargeagainstBaylissTruckingCorp.,and Bayliss Fuel OilCorp.,hereincollectively called the Respondent.' Uponsaid charge, the Regional Director for Region 29 of theNational Labor Relations Board, herein called the Board,on September 25, 1968, issued on behalf of the GeneralCounsel a complaint against the Respondent, alleging thattheTeamstershad been certified as the exclusivecollective-bargaining representative of the employees oftheRespondent in an appropriate unit and that theRespondent had refused to bargain collectively with theTeamsters, in violation of Section 8(a)(5) of the NationalLabor Relations Act, as amended (29 U.S.C. Sec. 151, etseq.)herein called the Act.' In its duly filed answer,Respondent denied the commission of any unfair laborpractices and affirmatively alleged that it had filed timelyobjections to the conduct of the election pursuant to whichtheTeamsters had been certified, that the RegionalDirector had caused an investigation of the objections tobemade,that said objections had raised substantialmaterial and factual issues and that the Respondent hadrequested a hearing upon said objections, that in violationof due process and of the rights and remedies of theRespondent, the Regional Director and the Board hadoverruled said objections without conducting such hearing.A brief statement of the background, including anantecedent representation proceeding,is necessary in orderto put the subsequent proceedings in the instant case intheirproperperspective.TheRespondentandAmalgamatedLocalUnion355,hereincalledAmalgamated,hadhadacollectivebargainingrelationship for at least 7 years. Pursuant to a petitionfiled by the Teamsters under Section 9(c) of the Act, inCase 29-RC-989, and after a hearing, the RegionalDirector directed an election to determine whether theemployeesdesiredtoberepresentedforcollective-bargaining purposes by the Teamsters or byAmalgamated, or by neither. An election by secret ballot'As found, infra,both companies operate as an integrated enterprise andconstitute a single employer.'The complaint also alleges generally that the Respondent interferedwith,restrained,and coerced its employees in violation of Sec. 8(a)(1) oftheActHowever,no evidence of any independent violations of Sec.8(a)(1) of the Act was offered in evidence.177 NLRB No. 89 BAYLISS TRUCKING CORP.was conducted on June 6, 1968, in a unit of all drivers,servicemen, the dispatcher, and the mechanic employed bythe Respondent at itsRonkonkoma,New York, locationas of the payrollperiod endingMay 1, 1968, excluding allofficeclericalemployees,guards andsupervisorsasdefined in the Act. The tally of ballots showed that therewere 13 eligible voters, and that seven had voted in favorofTeamstersand five in favor of Amalgamated.Thereafter,Amalgamated filed timely objections to theconduct of the election,alleging thatthe ballot improperlylistedTeamsters in the left position of the ballot, despitethe fact that the parties had agreed, and the Board hadapproved, before the election that Amalgamated shouldhave that position; that Amalgamated had notified itsadherentsamong thevoters of the fact that it wouldoccupy the left side of the ballot; that the change ofposition on the ballotcaused confusion amongthe voters,a confusion which was compounded by the similarity ofthe numbers of the two local unions, viz, 553 and 355.The Respondent joined in the objections of the Intervenor.After aninvestigation,the Regional Director on July 31,1968, overruled the objections and certified Teamsters asthe exclusivebargainingrepresentative.On August 5,1968,Amalgamated filed "exceptions" to theRegionalDirector'sSupplementalDecision andCertificationofRepresentative, and on August19,Respondentrequestedreview of thatdecision.On August 30, 1968, the Boarddenied the Amalgamated's "exceptions"and Respondent'srequestforreviewasnot raising substantial issueswarrantingreview.In the instant proceeding,followingthe filing ofRespondent's answer,the General Counsel on November1,1968, fileda motionfor summary judgment and forjudgment on thepleadings.In essence,the basis of themotion was that the matters raised in the Respondent'sanswer related to the certification of the Teamsters, hadbeen litigated in the representation proceeding,and couldnot be relitigatedin the instant proceeding.Respondentfileda statement in opposition,and Amalgamated askedand wasgiven leave to intervene,and filedan answer andan affidavitinopposition to the motionfor summaryjudgment.Both theRespondent and the Intervenorcontended that theex parseoverrulingof the objections tothe election violated due process.The Charging Party fileda letter insupport ofthemotionfor summaryjudgment;andtheGeneralCounselfiledaresponsetoAmalgamated's opposition.The General Counsel'smotion was assignedtoTrialExaminerFrederick U. Reel who, onDecember 18, 1968,issued an order denying the motion,togetherwith anaccompanying opinion.On January 17, 1969, the GeneralCounsel tookan appealfromtheorder denying themotion for summary judgment.On January 29, 1969, theBoard issued an order denying theGeneral Counsel'sappeal fromthe orderdenying the motionfor summaryjudgment.Pursuant to notice a hearing was held before me atBrooklyn, New York,on March 3,4, 5, and 6, 1969. TheGeneral Counsel,theChargingParty,theRespondent,and theIntervenor were represented and were affordedfullopportunitytobeheard,to introduce relevantevidence,to present oral argument and tofile briefs withme. Briefs were filed by all parties.Uponconsideration ofthe entirerecord'and the briefs, and upon my observationof each of thewitnesses,Imake the following:'The parties have filed a stipulation that the record be corrected incertain particulars.Upon consideration thereof, it is hereby ordered thatFINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RFSPONDFNT277At all times material herein, Bayliss Trucking Corp.,andBaylissFuelOilCorp.,havemaintained theirprincipal office and place of business at 355 RonkonkomaAvenue, in the Town of Ronkonkoma, New York, hereincalled the Ronkonkoma plant, where Bayliss Fuel OilCorp., is engaged in the retail sale of fuel oil and BaylissTrucking Corp., is engaged in performing delivery of fueloil services primarily for Bayliss Fuel Oil Corp. BaylissTrucking Corp., and Bayliss Fuel Oil Corp., are, and atall times material herein have been,affiliated businesseswith common officers, ownership, directors and operators,and constitute a single integrated business enterprise; thesaid directors and operators formulate and administer acommon labor policy for the aforesaid companies,affecting the employees of said companies. During theyear immediately preceding the filing of the complaintherein,which period is representative of its annualoperations generally, Bayliss Fuel Oil Corp., in the courseand conduct of its annual operations, derived grossrevenues therefrom in excess of $500,000. During saidyear,whichperiod is representative of its annualoperations generally, Bayliss FuelOil Corp.,in the courseand conduct of its business, purchased and caused to betransported and delivered to the Ronkonkoma plant, fueloiland other goods and materials valued in excess of$50,000, of which goods and material valued in excess of$50,000 were transported and delivered to it, and receivedfrom other enterprises, located in the State of New York,each of which other enterprises had received said goodsand materials in interstate commerce directly from statesof the United States other than the state in which it islocated.Accordingly, I find and conclude that BaylissFuelOilCorp., and Bayliss Trucking Corp., are anintegrated enterprise constituting a single employer andare engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act for theBoard to assert jurisdiction here.II.THE LABOR ORGANIZATIONINVOLVEDCoal,Gasoline,FuelOilTeamsters,Chauffeurs,Helpers,OilBurnerInstallation,Maintenance,ServicemenandHelpers,Local553,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America is, and has been at all timesmaterial herein, a labor organization within the meaningof Section 2(5) of the Act.Ill.THE ISSUEWhether the reversal of the positions of the rival unionson the election ballot caused such confusion among theeligible voters as to render the election untrustworthy.IV. RESPONDENTS REFUSAL TO BARGAINIf the foregoing issue is decided in the affirmative, thenthe complaint herein must be dismissed. On the otherhand,ifthe issue is decided in the negative, itautomatically follows that the Respondent has violatedSection 8(a)(5) of the Act, as it admittedly refused tobargainwith the certified Union.the record be corrected as set forth in the stipulation. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The Appropriate UnitIn the representation proceeding,Case 29-RC-989, theRegional Director found that the following employees oftheRespondent,constitutea unit appropriate for thepurposesof collectivebargaining within the meaning ofSection9(b) of the Act:Alldrivers,servicemen,thedispatcher,and themechanicemployedby theRespondentatitsRonkonkoma,New York,location,excluding officeclerical employees,guards and supervisors as defined inthe Act.Although the Respondentin itsanswer to the complaint,denied the appropriateness of the foregoing unit, thatissuewasnot litigable in the instant proceeding. TheBoard and the courts have held that in the absence ofnewly discovered or previously unavailable evidence,issueswhich were or could have been raised in therelated representation proceeding may not be litigatedin an Infair labor practice proceeding.State Farm MutualAutomobile InsuranceCompany,163NLRB No94;United States Rubber Company,155 NLRB 1298,1300;Collins&AikmanCorp.,160NLRB1750,1752;PittsburgPlateGlassCo.,v.N. L. R. B.,314U. S.146,158.Furthermore,Respondent at the outset ofthe hearing herein, conceded that the issue as to theappropriate unit was not litigable in the instant proceedingin view of the Regional Director's determination in therepresentation case, but stated that it had raised theissuesolely for the purpose of preserving its positionshould this case go to the Court of Appeals. I thereforefind and conclude that the unit described above is anappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.B. The ElectionOn May 15, 1968, a preelection conference was held atthe office of Region 29. Although there is some dispute asto precisely what occurred at that conference, there isagreement that Amalgamated received the choice ofposition on the ballot and chose the left side. Thereafter,onMay 28, 9 days before the election, the RegionalDirector sent to all parties and their attorneys an officialnotice of election containing a sample ofthe ballot to beused in the election.On the sample ballot the positions ofthe two Unions were inadvertantly reversed and appear asfollows:MARK AN "X" IN THE SQUARE OF YOUR CHOICECOAL,GASOLINE, FUEL OIL TEAMSTERS,CHAUFFEURS,HELPERS,OILBURNERINSTALLATION, MAINTENANCE, SERVICEMENAND HELPERS LOCAL 553, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA(Local 553,International Brotherhoodof Teamsters)Although no party raised an objection to the form of theballot prior to the election, it is the contention of theRespondent and the Intervenor that the change ofpositions caused confusion in the minds of the voters,resulting in an invalid election.When the notice of election,containing a sample of theballot,was receivedby theRespondent,itwas postedabove the dispatcher's window on the Respondent'spremises.Respondent'sVicePresident Schiliro admittedthat the notice was posted"a few days"before theelection.Adjacent to the notice of election,Schiliro alsoposted his own notice requesting all of the employees toread the Board's notice and to sign Respondent's notice toindicate that they had done so.Some seven or eightemployees signed their names on Respondent's notice.Henry Stirt, representative of theAmalgamated,notified employees Frank Topputo,Theodore Bunin, andWalter Hoff that Amalgamated would appear on the leftside of the ballot.'According to Stirt,his conversationwith Topputo occurred one morning"right after" thepreelectionconferenceofMay 15,1968.Topputo,however,testified that this conversation occurred on themorning preceding the election.Considering the fact thattheRegional Director had mailed to Amalgamated, aswell as the other parties,a copy of the notice of electionand sample ballot,it is difficult to understand why Stirtshould have told Tupputo the day before the election thatAmalgamated would appear on the left side of the ballot,NEITHERAMALGAMATED LOCALUNION 355or if,as Stirt claims,the conversation occurred "rightafter"May 15, why he did not correct the information hehad given to Topputo as well as to any other employeethat he may have so told.The balloting was conducted on June 6,1968, between5 and 6 p.m., in Respondent'swarehouse.Immediatelyprior to the election,theBoard agent conducting theelection exhibited the ballot to the employees then present,explicitly pointing out that the Teamsters union was onthe left side of the ballot, "neither"in the center, andAmalgamated was on the right side.'Stirt also testified that he so notified employee Carmine Della Sala, andTopputo testified that he likewise had informed employees HowardGoldman and William Skoch of this fact However,employees Della Sala,Goldman,and Skoch denied being told this by anyone.Icredit theirdenials'The credited testimony of employees Saulle,LaPorte, Pernice, DellaSala, Goldman,Buteau, and Skoch. Goldman's testimony is not affectedby an inadvertent error in his pretrial statement to the effect that "Local553 (Teamsters)was on the left, neither in the middle,and Local 553 wason the right."The error, he explained,is attributable to his haste causedby his child's illness at that time.In addition,Employee Buteau testifiedthat he arrived at the warehouse between 5:15 and 5:30 p.m , was given aballot by the Board agent who explained to him that Teamsters was on theleft side,and Amalgamated was on the right side I do not credit thecontrary evidence.Topputo, the observer for the Intervenor, testified onbehalf of the Intervenor that the Board agent failed to explain thecomposition of the ballot. Although he testified in his direct examinationthat he saw the ballot for the first time when he himself voted, after most BAYLISS TRUCKING CORP.279Of the 12 employees who voted in the election, 11testifiedat the hearing.Iam satisfied,after a carefulreview of the evidence,that noneof the employees whovotedwas confused by the positions of the unions on theballot.All of the employees were literate. During thehearing,theparties,theircounsel,and the witnessesreferred to the Unions by their local numbers, viz, 553and 355. It must be conceded that the striking similarityof the numbers of the two locals, in itself,might result insome confusion.However, this result would obtain, in anyevent,even if there had been no reversal of the positionsof the unions on the ballot.Nevertheless,the essential factis that the two unions did not appear on the ballot only bytheir local numbers. As indicated above, the full names ofthe Unionswere used.In the caseof Teamsters, the fullname of the Union appears on the ballot:"COAL,GASOLINE,FUELOILTEAMSTERS,CHAUFFEURS,HELPERS,OILBURNERINSTALLATION, MAINTENANCE, SERVICEMENAND HELPERS, LOCAL 553, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA(Local 553,InternationalBrotherhood of Teamsters)."Similarly,in the case of Amalgamated,itsfullname,which is much shorter than that of the Teamsters,appeared:"AMALGAMATED LOCAL UNION 355."Furthermore,sinceAmalgamated had represented theemployees for more than 7 years, it is difficult to believethat they would be unfamiliar with its name.Thus, theprobability of confusion by similarity of numbers wassubstantially diminished,if not completely eradicated.Seven employees who votedin the electiontestified onbehalf of the General Counsel: Saulle, LaPorte, Pernice,Della Sala, Goldman,Buteau, and Skoch.It is clear fromtheir testimony that the reversal of the positions of thetwo unions did not cause any confusion in their mindswhen they voted. Of the seven, the Intervenor claims thatDellaSala,Skoch,andGoldman were told thatAmalgamated would appear on the left side of the ballot.Ihavenotedabovethatthesethreeemployeesunequivocally denied being told this by anyone. Butassuming,arguendo,that theyhad been so informed, it isclear from their testimony that they were not misledthereby when they voted. All three had read the notice ofelectionwhich included a copy of the ballot. All threetestified that the Board agent had explained the positionsof the eligible employees had voted,he admitted on cross examination thatthe Board agent did show the ballot to the employees and instructed themhow to fold it. Employee Bunin,another witness for the Intervenor, couldnot recall the time he arrived at the polling place,but testified that hereceived no instructions concerning the ballot from the Board agent priorto his voting.Employee Hoff, testifying for the Intervenor,could not recallwhether the ballot was shown to the employees or whether the respectivepositions of the unions on the ballot was pointed out. Amalgamated'sRepresentative Stirt admitted that he "wasn't in hearing distance because Iwas on the othersideof the table . . talkingtomaybe one of the men there."He admitted that the Board agent had exhibited the yellow ballot.Respondent'sVice President Schiliro testified that he did not see or hearthe Board agent point out the position of the unions on the ballot, butadmitted on cross-examination that he did not recall a single thing theBoard agent said to anybody prior to the opening of the polls, because hewas totally involved in setting up the warehouse for the election during thisentire period.Attorney Mandelker,representing the Respondent,testifiedthat no explanation was given to the employees while he was in the pollingarea.However, Attorney Mandelker admitted that he left the polling areaat 4 57p.m., when all persons except eligible voters, were asked to leavethe premises.It is quite conceivable that the Board agent's instructionswere given to the employees after Attorney Mandelker left the premisesand before the voting began.of the Unions on the ballot prior to the election. Inaddition, Skoch testified that he read the ballot before hevoted. I therefore find and conclude that none of theseseven employees was confused by the change of positionof the Unions on the ballot.We now turn to a consideration of the testimony of theemployees called as witnesses by the Intervenor. EmployeeFrank Topputo, a high school graduate and an observerforAmalgamated, testified that he did not recall lookingat the ballot when he went into the polling booth,presumably because "I was instructed on position of theballot."However,Topputoadmittedonfurtherquestioning that "I only went by the numbers." Thiswould negate his earlier testimony that he presumablywent by the positions of the unions on the ballot. And if,as he said, he went only by the numbers, than obviouslyhewas not confused by the change of positions. Ithereforefindand conclude that the change of thepositions of the unions on the ballot did not confuseTopputo.Employee TheodoreBunin,called as a witness by theIntervenor,testifiedthathehadbeentoldbyAmalgamated Representative Stirt that Amalgamatedwould appear on the left side of the ballot. However, hetestified further that when he went in to vote, he foundthat the ballot was not as it was supposed to be that "itwas sort of confusing ... I was told one thing and I finditanother way."He testified further that he "looked it[the ballot] over good and I signed it where I wanted to."Itherefore find and conclude that Employee Bunin wasnot confused by the change of the positions of the unionson the ballot.Employee Walter Hoff testified that he was confusedwhen he voted because he had been told one thing, andfound it to be the opposite, that "it made me think a littlebit."Hoff admitted reading the ballot before he went intothepollingbooth.Furthermore,Hoff admitted in apretrial statement that "I went into the voting booth, readthe ballot and saw that Local 553 was on the left, neitherin the middle and Local 355 on the right-hand side. Iplaced an "x" in the box of my choice and knew exactlywho I voted for. It was clear on the ballot, the differencebetween the 2 unions." In sum, I find and conclude thatHoff was not confused by the change of positions of theunions onthe ballot.John McDowell, Respondent's dispatcher, was called asa witnessby the Intervenor. Although he testified thatAmalgamated Representative Stirt had- spoken to himbefore the election about the positions of the unions onthe ballot, he was not sure what Stirt had told him and"didn'texpect to see it in any particular place."McDowell testified further that he came in to vote in themidst of a period of illness and that he was "confused"because of his illness. In addition, he testified that he wasin a hurry to get it over with and "possibly" picked thewrong box and did not read the ballot. McDowelladmitted that he saw "something like" the notice ofelection containing the sample ballot posted above thedispatcher's window at Respondent's premises. From allthe foregoing, I find and conclude that while McDowellmay have been confused at the time he voted, whateverconfusion he experienced,if any, stemmed from his illnessand not from the change of the positions of the unions onthe ballot.The Intervenor and the Respondent rely principallyupon the case ofDedman Foundry & Machine Company,52 NLRB 609. That case is factually distinguishable fromthe instant proceeding. In that case,the ballots were 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDincorrectly printed and listed three unions instead of two.The union appearing in the left-hand column was notinvolved in the election. In order to correct the ballots, theunion fisted in the left-hand column was crossed outbefore the ballots were given to the voters. The unionlisted in the third column filed objections, alleging thatsome of the voters were lacking in sufficient education toballot accurately by the use of printed instructions, andthat in order to avoid any possible misunderstanding onthepart of the employees, it had instructed them todesignate and vote in the second square; that a substantialnumber of the employees faithfully followed theseinstructions, and, notwithstanding the fact that the firstsquare on the ballot had been scratched through, suchemployees checked the second square which contained thename of the rival union. In these circumstances, the Boardheld that there was no way to be certain that some of theemployees were not confused or misled by the correctedballots.These circumstances did not exist in the instantcase.As previously noted, all of the employees wereliterate.Inaddition,thenames of the two unionsappearing on the ballot were completely dissimilar, andthe employees should have been familiar with the name ofAmalgamated which had represented them for more than7 years.The more recent case ofV. LaRosa & Sons, Inc.,121NLRB 671, is much closer to the facts of the instant case.In that case, the rival unions on the ballot had theidentical local number (not merely similar as in the instantcase).The petitioning union had sought its name on theballot with the local number following its affiliation, viz,AmericanBakeryandConfectioneryWorkersInternationalUnion, Local 492, AFL-CIO. Instead, theBoard printed the ballot with the local number precedingthe affiliation,viz,Local 492, American Bakery andConfectioneryWorkers International Union, AFL-CIO.The Intervenor was known by its local number precedingitsaffiliation, viz,Local 492, Bakery and ConfectioneryWorkers International Union of America. The petitionerclaimed that this printing error caused voters to choosethe intervenor when, in fact, they meant to choose thepetitioner. Three employees submitted affidavits that theyhad voted for the wrong union because of the printingerror. In addition, the petitioner claimed that 17 of the 76voters could not read or write English. The Board refusedto set aside the election, noting that the notices of electionwere posted in the plant sufficiently in advance of theelection for all eligibles to familiarize themselves with therespective choices on the ballot (as here), that other thanthe local numbers, the names of the unions were dissimilar(ashere), that no issue was raised by the petitionerconcerning the alleged error until after the election (ashere),, that no voter requested aid from the Board agent toread or interpret the ballot (as here), that all observerssigned the certification of conduct of election (as here),and that the voters were not unduly rushed orhandicapped in casting their ballots (as here).In sum, I find and conclude that the election was fairlyconducted and that none of the employees was confusedby the reversal of positions of the unions on the ballot. AstheTeamsters was properly certified as the exclusivebargaining representative of the Respondent's employeesin an appropriate unit, the Respondent was required tobargain with it and, failing to do so, violated Section8(a)(5) and (1) of the Act.'The languageof par. 1(b) of theRecommendedOrder follows thatprescribed by theSupremeCourt of the UnitedStatesinN.L.R.B. v.Express Pub.Co., 312 U.S. 426, 439.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMFRCFThe activities of the Respondent set forth in section IV,above,occurringin connection with the operations of theRespondentset forthin sectionI,above, have a close,intimate,and substantial relation to trade, traffic, andcommerceamong the several States and tend to lead tolabor disputesburdeningand obstructing commerce andthe free flow thereof.VI. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and(1) of theAct, Ishall recommend that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policiesof the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusionsof law and upon the entire record in the case,Irecommend that the Respondent, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing,upon request, to bargain collectively withCoal, Gasoline, Fuel Oil Teamsters, Chauffeurs, Helpers,OilBurner Installation,Maintenance, Servicemen andHelpers,Local553,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica as the exclusive representative of all employees inthe following appropriate unit:Alldrivers,servicemen,thedispatcher,and themechanicemployedbytheRespondentatitsRonkonkoma, New York, location, excluding all officeclerical employees, guards and supervisors as defined inthe Act.(b) In any manner interfering with the efforts of theabove-namedUnion to bargain collectively with theRespondentonbehalfoftheemployees in theabove-described unit.'2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with Coal,Gasoline, Fuel Oil Teamsters, Chauffeurs, Helpers, OilBurnerInstallation,Maintenance,ServicemenandHelpers,Local553,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica as the exclusive representative of the employeesin the appropriate unit with respect to rates of pay, wages,hours of employment and other conditions of employment,and, if an understandingisreached,embody suchunderstanding in a signedagreement.(b) Post at its Ronkonkoma, New York, facility copiesof the attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional DirectorforRegion 29, after being dulysignedby an authorizedrepresentative of the Respondent, shall be posted by theRespondentimmediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places,includingallplaces where notices toemployees are customarily posted.Reasonablesteps shallbe taken by the Respondent to insure that said notices are'In the event that this RecommendedOrder is adopted by the Board, thewords "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of a Trial Examiner" in the notice. In the further BAYLISS TRUCKING CORP.281not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director,inwriting,within 20days from the receipt of this Decision, what steps theRespondent has taken to comply herewith.°event that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a decree of the United StatesCourt ofAppealsEnforcing an Order"shallbe substituted for the words "aDecision andOrder."In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 29,inwriting, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse, upon request, to bargaincollectivelywith Coal, Gasoline, Fuel Oil Teamsters,Chauffeurs,Helpers,OilBurnerInstallation,Maintenance,Servicemen and Helpers, Local 553,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpersofAmerica as theexclusiverepresentativeofallemployees in thefollowing appropriate unit:Alldrivers,servicemen, the dispatcher, and themechanicemployedbyusatourfacilityatRonkonkoma, New York, excluding office clericalemployees, guards and supervisors as defined in theAct.WE WILL NOT in any manner interfere thewith effortsof Coal, Gasoline, Fuel Oil Teamsters, Chauffeurs,Helpers,OilBurnerInstallation,Maintenance,Servicemen andHelpers,Local 553, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America to bargain collectively as theexclusiverepresentativeof the employees in thebargaining unit described above.WE WILL, upon request, bargain collectively withCoal,Gasoline,FuelOilTeamsters,Chauffeurs,Helpers,OilBurnerInstallation,Maintenance,Servicemen andHelpers,Local 553, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America as the exclusive representativeof the employees in the appropriate unit with respect torates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding isreached,embody, such understanding in a signedagreement.DatedByBAYLISS TRUCKING CORP.BAYLISS FUEL OIL CORP.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone596-3535.